Case 1:20-cv-07269-VEC-OTW Document 113-1 Filed 08/26/21 Page 1 of 4




                      EXHIBIT A
               Case 1:20-cv-07269-VEC-OTW Document 113-1 Filed 08/26/21 Page 2 of 4


Eichner, Samuel

From:                                 Jason Goodman (Crowdsource the Truth) <jason@21stcentury3d.com>
Sent:                                 Monday, August 23, 2021 3:23 PM
To:                                   Larry Klayman
Cc:                                   David George Acton Sweigert; ad1-agc@nycourts.gov; nmay@ftc.gov;
                                      arosenberg@ftc.gov; igorecki@ftc.gov; mmoeller@ftc.gov; cleach@ftc.gov;
                                      ezullow@ftc.gov; balbert@ftc.gov; ablack1@ftc.gov; beau.buffier@ag.ny.gov;
                                      dbutrymowicz@ftc.gov; elinor.hoffmann@ag.ny.gov; dhuyett@ftc.gov;
                                      Jeremy.Kasha@ag.ny.gov; amy.mcfarlane@ag.ny.gov; public.integrity@ag.ny.gov;
                                      Labor.Bureau@ag.ny.gov; ifraud@ag.ny.gov; Intergovernmental.Affairs@ag.ny.gov;
                                      Civil.Rights@ag.ny.gov; Letitia.james@ag.ny.gov; tips@thedailybeast.com;
                                      tips@forbes.com; tips@nypost.com; tips@dailycaller.com; tips@nbcnewyork.com;
                                      tips@cnn.com; tips@propublica.org; j.goodman@21stcentury3d.com; admin@
                                      21stcentury3d.com; sales@21stcentury3d.com; support@21stcentury3d.com; Eichner,
                                      Samuel;                              Esquenet, Margaret; Heavner, B. Brett;
                                      nysag@ag.ny.gov; corporations@dos.ny.gov
Subject:                              Re: Unauthorized corporation operating in New York



EXTERNAL Email:

He thinks I’m referring to my 2 hour call with NY FBI Britney Custer which he already knows all about, he has cc’d her on
numerous previous emails. Besides, if they are actually going to do anything it’s better if he thinks they aren’t. I’m just
trying to put the word out that he’s crazy without saying anything that he can allege is defamatory. I’m also planting the
seed with NATAS lawyers that they’re aligned with a crazy guy and if they don’t unalign themselves it’s gonna give me
more evidence to show that they’re working together. I also sent this to                                first time I ever
emailed that address. Let’s see if there’s any response. Now that I don’t have an attorney whatever I do my attorney
can’t get sanctioned and I’m not even Pro Se so they could just yell at me and tell me not to do it again.



        On Aug 23, 2021, at 3:05 PM, Larry Klayman <klaymanlaw@gmail.com> wrote:


        DO NO SEND THIS OUT TO OTHERS WHERE SWEIGERT CAN SEE THAT THE FBI HAS DONE NOTHING.

        OTHERWISE GOOD.

        L

        On Mon, Aug 23, 2021 at 11:52 AM Jason Goodman <jason@21stcentury3d.com> wrote:
         To all recipients of David George Sweigert’s malicious email,

            Please disregard this communication from David George Sweigert. Sweigert is an individual who has
            made public statements against his own interest describing his family history of clinically diagnosed,
            medically treated schizophrenia.

            The NIH has said "Scientists have long recognized that many psychiatric disorders tend to run in
            families, suggesting potential genetic roots. Such disorders include autism, attention deficit
            hyperactivity disorder (ADHD), bipolar disorder, major depression and schizophrenia” Sweigert has also

                                                               1
   Case 1:20-cv-07269-VEC-OTW Document 113-1 Filed 08/26/21 Page 3 of 4

publicly made statements about his own mentally disabled son, further galvanizing the belief that he
may be mentally ill.

A motion addressing this very concern was recently entered in Sweigert v Goodman, and is attached to
this message for your review. This is a lawsuit Mr. Sweigert has brought against me in which he
demonstrates no damages yet persists in suing for nearly four years.

Mr. Sweigert has also been accused of fomenting several additional lawsuits against me. One of which
involves the National Academy of Television Arts and Sciences. I have alleged Mr. Sweigert caused a
fraudulent email message to be sent to the National Academy of Television Arts and Sciences from the
email address

Mr. Sweigert has also intimidated and threatened my attorneys. Sweigert has engaged in cyber
stalking and cyber harassment of my attorneys and me for years. Most recently, Sweigert publicized a
photograph of my attorney’s three year old infant daughter along with a death threat. This activity
resulted in the termination of his web hosting account by Wix.com and caused my attorney to resign
and withdraw. Sweigert’s efforts are clearly calculated to help NATAS win their lawsuit against me
demonstrating that they are aligned in their purpose.

Now Mr. Sweigert has made a false claim, yet again to the state attorney general. My corporation is in
good standing as I am sure your records reflect. Mr. Sweigert appears to take any opportunity he can
think of to try to harm me. He has no concern about making false statements to law enforcement.

NYPD, FBI and the Federal Court has so far failed to take steps within their power to curtail Mr.
Sweigert’s malicious and destructive efforts. It is my hope that the Attorney General or any of the law
enforcement officials who have received this communication can take some action to stop Mr.
Sweigert’s efforts to harm me that are wasting substantial judicial resources.




        On Aug 23, 2021, at 2:03 PM, Spoliation Notice <spoliation-notice@mailbox.org>
        wrote:

        Office of the Attorney General
        The Capitol
        Albany, NY 12224-0341

        Apparently there is an unauthorized expired corporation conducting business in the
        State of New York.

        This corporation publicly solicits for donations with a new York address.

        Your office was informed about this matter three (3) years ago and has taken no
        action.

        See attached.

        As a courtesy to your office the news media has been advised.

        "I looked up the domain address of the webpage Crowdsource the truth.org, and found
                                                   2
Case 1:20-cv-07269-VEC-OTW Document 113-1 Filed 08/26/21 Page 4 of 4

   that it had been created on October 20, 2016. Jason Goodman is the registered
   administrator of this webpage and he gives his business address for his company which
   is 21stcentury3D, 252 7th Avenue, #6s, New York, New York 10001. The phone
   number is 212-244-8585."

   https://trackingmeroz.wordpress.com/2017/07/13/jason-goodman-in-a-nutshell/

   Best,

   D. Geo. Sweigert




           On 08/16/2021 9:26 PM Spoliation Notice <spoliation-
           notice@mailbox.org> wrote:


           To: Attorney Grievance Committee

           Here is the background on John H. Snyder's disassociation with his
           client.

           Best,

           D. George Sweigert




                   On 06/04/2021 6:43 PM Spoliation Notice <spoliation-
                   notice@mailbox.org> wrote:


                   To:
                   Attorney Grievance Committee
                   Supreme Court, Appellate Division
                   First Judicial Department
                   180 Maiden Lane, 17th Floor
                   New York, New York 10038

                   Please retain the attached for your records as it
                   implicates an attorney in the creation of a document
                   that represents fraud on the court.

                   The Defendant in this case has provided a statement
                   that documents recently submitted to the S.D.N.Y.
                   were prepared with the assistance of a ghost writing
                   attorney, believed to be John Snyder, esq.

                   Best,


                                             3
